Citation Nr: 1233851	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

3.  Entitlement to service connection for a back disability, to include lumbar spine stenosis with degenerative changes. 

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

6.  Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had honorable active service with the U.S. Army from December 1968 to September 1970 and is in receipt of the Combat Infantryman Badge (CIB) and Purple Heart (PH).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that a temporary evaluation of 100 percent was awarded to the Veteran from July 19, 2010 to September 30, 2010 because of hospitalization over 21 days for PTSD.  See March 25, 2011 rating decision.  Thus, the period is excluded from consideration with respect to the current initial rating claim.  

In April 2010, the Veteran was afforded a hearing before a Decision Review Officer (DRO) in connection with his claim.  The Veteran subsequently presented testimony relevant to his appeal at a Board hearing held by videoconference before the undersigned Veterans Law Judge in June 2012.  Transcripts of the hearings are associated with the record.  

The record was held open for sixty (60) days following the Board hearing in order to allow the Veteran the opportunity to obtain additional treatment records pertinent to his claimed back disability,  peripheral neuropathy of the upper and lower extremities, and PTSD.  See hearing transcript, pages 5-6, 10, 18.  Additional records were received in July 2012, which consisted of a Determination Services questionnaire completed by the Veteran's spouse in connection with his Social Security disability determination.  The evidence was accompanied by waiver of the Veteran's right to its initial consideration by the agency of original jurisdiction (AOJ).

At the Board hearing, the Veteran indicated that he wanted entitlement to a TDIU to be considered as part of his increased rating claim.  See hearing transcript, pages 17-18.  Therefore, because the issue has been reasonably raised by the record, it is included among the issues currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Upon review of the record, the Board notes that the Veteran submitted a statement in September 2010 requesting a temporary total rating for his time spent in an in-patient treatment program for PTSD from July 19, 2010 to September 10, 2010.  While the issue of entitlement to an increased rating for PTSD is before the Board, entitlement to a temporary total disability rating is a separate issue governed by regulations unrelated to the current claim and, thus, is not considered part of the current appeal.  

The Veteran also submitted a statement in January 2012 wherein he requested to reopen the previously denied claim of entitlement to service connection for sleep apnea.  Thus, because the Board does not have jurisdiction over these issues but they have been reasonably raised by the record, the matters are REFERRED to the agency of original jurisdiction (AOJ) for appropriate action.  See September 2010 and January 2012 VA Forms 21-4138.    

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The issues of: 1) entitlement to service connection for ED; 2) entitlement to SMC for loss of use of a creative organ; 3) entitlement to service connection for a back disability; 4) entitlement to service connection for peripheral neuropathy of the upper extremities; 5) entitlement to service connection for peripheral neuropathy of the lower extremities; and 6) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture associated with his service-connected PTSD more closely approximates occupational and social impairment with reduced reliability and productivity such that a 50 percent schedular rating under Diagnostic Code 9411 is warranted for the entire claim/appeal period.   


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for a disability rating of 50 percent for the Veteran's PTSD have been approximated for the entire claim/appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.1, 4.125, 4.126, 4.130, DC 9411.



REASONS AND BASES FOR FINDING AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review entire record, but does not have to discuss each item of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In February 2009, the RO granted service connection for PTSD with an evaluation of 30 percent effective January 29, 2008, the date that the Veteran's claim was received.  The Veteran has appealed the initial rating assigned for PTSD.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  Also, in initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  There is no other appropriate diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, supra.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. 
§ 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the rating schedule.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The Board has considered all of the Veteran's psychiatric symptoms and diagnoses in reaching its decision regarding entitlement to an increased rating to avoid any prejudice to the Veteran.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

After careful review of the record, the Board resolves reasonable doubt in the Veteran's favor and finds that the disability picture associated with his service-connected PTSD more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology such that the next higher rating of 50 percent is warranted for the entire appeal period for reasons explained below.  

Upon review of the record, the Board notes that the Veteran has demonstrated some of the symptomatology contemplated in the schedular criteria for a 50 percent rating.  

Indeed, the Veteran has objectively demonstrated flattened or blunted affect on several mental health evaluations conducted during the period.  See, e.g., VA mental health notes dated September 18, 2009; November 19, 2009, and July 8, 2010 and July 19, 2010 VA psychiatry nursing note.  There is also evidence of panic attacks occurring two to three times per week.  See VA mental health telephone encounter note dated February 21, 2008.  He has further objectively demonstrated impaired short-term memory to some degree.  See May 2008 comprehensive mental status examination report, page 4.  Additionally, mental health examiners have frequently described his mood as depressed at evaluations during the period.  See, e.g., October 26, 2009 VA mental health note and the July 2010 VA examination report.  

Furthermore, the Veteran has demonstrated difficulty in establishing and maintaining effective social relationships.  For example, at the October 2008 VA examination, the Veteran reported that he was close to his family but not his wife.  He has also frequently reported marital stressors when seeking mental health treatment and was specifically noted to have poor interpersonal relationships by a mental health provider.  See November 2008 mental health note and January 2010 mental health group counseling note.  He also told the DRO at the April 2010 hearing that he had only brief visits with his siblings who lived nearby.  See hearing transcript, page 6. The Veteran has also frequently told mental health examiners that he prefers to be alone.  See, e.g., November 2008 mental health note.  

Thus, the Veteran's PTSD is shown to be manifested by flattened affect, panic attacks more than once a week, impairment of short-term memory, disturbances of mood, and difficulty in establishing and maintaining effective social relationships during the period.  

Furthermore, the evidence shows social impairment resulting in reduced reliability due to PTSD symptomatology.  For example, when the Veteran went to his neighbor's cook-out in July 2010, he reportedly spent the entire time thinking of a good reason to leave.  He told his mental health provider that he finally told his neighbor that he had something else to do and left so that he could return home to be alone.          

Thus, for the foregoing reasons, the Board concludes that evidence for and against the assignment of an increased rating of 50 for PTSD is at least in approximate balance and resolves reasonable doubt in favor of the Veteran in finding that his service-connected psychiatric disability more closely approximates occupational and social impairment with reduced reliability and productivity for the entire claim/appeal period.  38 C.F.R. §§ 4.3, 4.7.  Thus, no staged rating is warranted.  

In making the above determination, the Board has considered whether the Veteran is entitled to the next higher rating of 70 percent for his service-connected PTSD, as he contends.  However, the overall disability picture as shown by the evidence does not show that his PTSD disability picture more nearly approximate occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology.  

As discussed above, the Veteran has shown disturbance of mood.  However, despite his frequent disturbances of mood, neither his anxiety nor his depression is shown to affect his ability to function independently, appropriately, and effectively.  

Also, the Veteran does have a relationship with his siblings to some degree despite his marital problems, as mentioned above.  He even described his relationship to his family as close in October 2008.  This evidence preponderates against finding impairment in the area of family relations to the degree contemplated by the 70 percent rating.  

Furthermore, because no mental health examiner has indicated that there is any deficiency in the area of judgment due to the Veteran's PTSD, the preponderance of the evidence weighs against such a finding.  

Additionally, while the Veteran is retired, he performed many tasks related to the care of his farm during the period.  There is no indication of difficulty completing the tasks.  For example, in October 2009, the Veteran reported that he kept himself busy during the day by riding his tractor, fixing fences, feeding cows in the pasture, and building a road to his barn.  He even stated in December 2009 that he is able to manage his feelings of depression by completing tasks around the home, among other things.  Thus, the preponderance of the evidence weighs against finding significant impairment in the area of work due to PTSD symptomatology.  

While the Veteran's abstract thinking was noted to be poor in a May 2008 mental status evaluation, that particular examiner also found the Veteran's problem solving skills to be good.  Additionally, the Board notes that mental health examiners have routinely found no deficiencies in the Veteran's thought process or content.  See, e.g., October 2008 and June 2010 VA examination reports and July 2008 mental health telephone encounter note.  Therefore, on the whole, the disability picture does not show that the Veteran is deficient in the area of thinking.            

Moreover, although the Veteran has shown some difficulty in establishing and maintaining effective social relationships as evidenced by his strained marriage and frequent social isolation, he does not have an outright inability to establish and maintain effective relationships.  For example, while he admitted to a VA social worker in November 2010 that he continued to spend 80% of his time alone, he told her that he had recently helped a friend build two sheds in his backyard and had attended his grandson's graduation from the Marine Corps with his entire family.  He also described his relationship with his siblings as close in October 2008.  Furthermore, in a disability questionnaire completed in April 2008, the Veteran's spouse acknowledged the Veteran's difficulty getting along with others and liking to do things alone but noted that he went to church and attended sporting events regularly and spent time with others.    

Thus, on the whole, the disability picture does not more closely approximate the schedular criteria for a 70 percent rating.  While the Board recognizes that the Veteran has been assigned a GAF score range of 45-50 by mental health providers at various times during the time relevant to this appeal and the June 2010 VA examiner even stated that the GAF score of 51 assigned at that time reflected moderate to severe impairment in social and industrial functioning, the disability picture associated with PTSD throughout the period is most consistent with the criteria for a 50 percent rating.  In this regard, it is important to note that the Veteran does not clearly meet the criteria of a 50% rating, let alone a 70% percent rating (another VA examination may be required in the future to determine if the 50% rating is still warranted), however, with, and only with, consideration of the Veteran's statements and the benefit of the doubt that a 50% evaluation has been found at this time.

The Board further notes that the evidence does not show that the Veteran is entitled to an even higher rating of 100 percent for his service-connected PTSD for this portion of the appeal period.  The overall disability picture preponderates against finding total occupational and social impairment due to psychiatric symptomatology.   

While the Board notes that the Veteran once reported "hearing things" when he was alone or at night when questioned about a history of auditory or visual hallucinations at the May 2008 comprehensive mental status examination conducted for the purpose of establishing eligibility of disability benefits through the state of Mississippi, he has otherwise consistently denied having any of the symptomatology contemplated in schedular criteria for a 100 percent disability rating, to include delusions or hallucinations.  He also has not demonstrated any such symptomatology at any mental health evaluation.  Notably, the examining psychologist at the May 2008 mental status examination specifically found no evidence of delusional thinking or psychotic features.  Therefore, it is clear that there is no evidence of persistent delusion or hallucination, which is a symptom contemplated in the 100 percent disability rating.    

Thus, as discussed in detail above, it is with resolving reasonable doubt in the Veteran's favor that a 50 percent rating is assigned for the entire claim/appeal period.  No further increase is warranted.  

Moreover, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned 50 percent rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

The Veteran is challenging the initial rating assigned following the grant of service connection in the February 2009 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claim.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Notwithstanding the above, the Board notes that the Veteran was advised, in an August 2009 notice letter, of how VA determines the disability rating once service connection has been established and the types of evidence needed to support an increased rating.  The Veteran's claim was subsequently readjudicated.      

Additionally, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claim during the course of this appeal.  Neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his claim at any time during the course of this appeal. 

Furthermore, the Veteran and his representative has been provided with a copy of the February 2009 rating decision, the August 2010 SOC, and the November 2011 SSOC issued during the course of his claim/appeal, which include discussion of the facts of the claim, pertinent laws and regulations, notification of the bases for the decision, and a summary of the evidence considered to reach the decision.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issue on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claim.    

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with medical examinations in connection with his claim in October 2008 and June 2010.  Cumulatively, the examination reports include all relevant findings needed to evaluate fairly the Veteran's claim.  Therefore, they are deemed adequate for the purposes of this adjudication.

The Veteran's representative has asserted that additional examination is needed if the last PTSD examination was more than a year old.  See hearing transcript, page 15.  Indeed, the last examination was conducted approximately two years before the hearing.  However, the Veteran's Virtual VA file includes treatment records through October 2011 and he was provided the opportunity to testify regarding his current PTSD symptomatology at the June 2012 Board hearing.  We have taken into consideration the Veteran's hearing testimony, in addition to the other evidence of record, in resolving reasonable doubt in his favor and assigning a 50 percent rating for the entire claim/appeal period.  Moreover, neither the Veteran nor his representative has contended, nor is it otherwise indicated, that the Veteran's PTSD has worsened since the June 2010 examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (Mere passage of time is not basis for requiring new examination).  For these reasons, we find that further examination of the Veteran's service-connected PTSD is not warranted. 

Treatment records relevant to the Veteran's claim have been obtained to the extent possible or otherwise submitted, and are associated with the record.  In this regard, the Board notes that there are treatment records pertinent to the claim adjudicated herein, which were previously considered by the RO and found in the Veteran's electronic folder through Virtual VA.  

While the Veteran indicated at the Board hearing that updated treatment records pertaining to his treatment for PTSD should be considered, he was asked to provide the records himself but did not do so.  Nonetheless, as stated above, the Veteran has not indicated that the condition has worsened since the last examination or since the most recent treatment evidence.  Moreover, the Board is granting a 50 percent disability evaluation for the entire claim/appeal period.  Therefore, we find no prejudice to the Veteran in proceeding to evaluate the merits of his claim.   

Records from the Social Security Administration (SSA) have also been obtained and are associated with the record.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim adjudicated herein.  

ORDER

Entitlement to an initial disability evaluation of 50 percent for service-connected PTSD is granted for the entire claim/appeal period, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

After review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's remaining claims.

Service connection for ED, a back disability, and peripheral neuropathy

The Veteran underwent medical examination in connection with his service connection claims in September 2007 (diabetes mellitus/ED), March 2009 (peripheral nerves), April 2009 (spine).  Although each of the medical examiners was asked to provide an opinion on the likelihood that the Veteran's claimed disability was secondary to the Veteran's service-connected diabetes mellitus, none of the medical opinions provided addressed the theory of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation").

Moreover, in particular regard to the medical opinion for ED, the examiner's conclusion was unsupported by rationale.  Therefore, it is insufficient to allow the Board to make an informed decision with respect to the Veteran's claim for ED.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Thus, in consideration of the foregoing, the Board finds that a remand for supplemental medical opinion is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination).

Furthermore, the Veteran indicated at the Board hearing that there were additional records he wanted considered in connection with his appeal that were not of record which pertained to his diagnosis of claimed neuropathy and disability retirement from the post office due to his claimed back disability.  Although the record was held open for 60 days in order to provide the Veteran with the opportunity to submit those records to VA and additional records were sent in July 2012, the records described by the Veteran at the Board hearing were not part of the submission.  Nonetheless, because the claims are being remanded for reasons explained above, the RO/AMC should attempt to obtain the identified records on remand.

In this regard, it is important to note that the Veteran's credibility is a key issue in this case, and the basis for the 50% finding above.  The Board has reviewed the Veteran's claims file in great detail, including his claim for service connection for sleep apnea.  If there are indications the Veteran is either exaggerating his complaints or not providing pertinent records (for example, any disability claims he may have filed with the postal service) it would have a highly negative impact on all his disability evaluations with the VA.  The Veteran is asked to submit any and all records regarding any disability claim he has filed with the postal service, and the results, immediately. 
 
SMC for loss of use of a creative organ

Because the Veteran's claim seeking SMC for loss of use of a creative organ is dependent upon the outcome of the service connection claim for ED that is being remanded for further evidentiary development, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

TDIU

As stated above, the Veteran raised the issue of entitlement to a TDIU, as part of his increased rating claim, at the June 2012 Board hearing.  See Rice, supra.  However, the issue has neither been developed nor considered by the RO in the first instance. Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any treatment he has received for his claimed peripheral neuropathy, to include for the Hattiesburg clinic that diagnosed neuropathy (which was mentioned at the Board hearing).  After obtaining a completed VA Form 21-4142 from the Veteran, attempt to obtain any pertinent medical records.  

Also, request the Veteran's records from the U.S. postal service pertaining to his disability retirement due to back problems in 2008.  The Veteran himself should submit these records in order to expedite his case. 

Any documents received by VA should be associated with the claims folder.  Any negative responses should be properly documented in the claims file, to include following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, obtain a supplemental medical opinion from: 1) the September 2007 diabetes mellitus examiner for the Veteran's claimed ED, 2) the March 2009 peripheral nerves examiner for the Veteran's claimed peripheral neuropathy; and 3) the April 2009 spine examiner for the Veteran's claimed back disability based on review of the record.  If any of the examiners is not available, obtain a medical opinion from another appropriate physician.  Another examination is not required.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  

All relevant documents (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be made available to and reviewed by the examiner/reviewer in rendering the opinion.  If the examiner/reviewer does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner/reviewer must confirm that the record was reviewed in the examination report.  

a.  ED:  Based on review of the appropriate records, to include (prior) examination of the Veteran, the reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's ED was caused or aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus; OR whether such a relationship to the service-connected disability based on aggravation, is unlikely (i.e., a probability of less than 50 percent.)  Provide a rationale for your conclusion.

Please also provide an opinion regarding whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's ED was caused by presumed in-service Agent Orange exposure.  (The Veteran told the DRO at the April 2010 hearing that a primary care provider told him that ED was possibly related to AO exposure).  Provide a rationale for your conclusion.

b.  Peripheral Neuropathy:  Based on review of the appropriate records, to include (prior) examination of the Veteran, the reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any peripheral neuropathy was aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus; OR whether such a relationship to the service-connected disability based on aggravation, is unlikely (i.e., a probability of less than 50 percent.)

c.  Back disability:  Based on review of the appropriate records, to include (prior) examination of the Veteran, the reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any back disability was aggravated (permanently worsened) by the Veteran's service-connected diabetes mellitus; OR whether such a relationship to the service-connected disability based on aggravation, is unlikely (i.e., a probability of less than 50 percent.)

d.  Note:  Each examiner/reviewer should consider any relevant medical and/or lay evidence contained in the record as well as any relevant medical principles.  

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of aggravation as it is to find against it. 

f.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran's claimed disability has been aggravated after service by the service-connected diabetes mellitus, the reviewer/examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition. 

g.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the reviewer/examiner cannot answer any question posed without resorting to speculation, the reviewer/examiner should so state, and explain why that is so.  

3.  Provide the Veteran with proper notice explaining how to substantiate his claim for entitlement to TDIU and address all other new claims raised by the Veteran, cited in the introduction.  

4.  After review of any evidence submitted by the Veteran, the RO/AMC should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being able to secure or maintain substantially gainful employment.  The RO/AMC shall follow any applicable regulations and directives implementing the provisions of the VCAA as to its notice and development. 

5.  When the development requested has been completed, the case should again be reviewed by the RO/AMC and the claims remaining on appeal, to include the TDIU claim, readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


